Exhibit 10.1




AGREEMENT AND PLAN OF MERGER







THIS AGREEMENT AND PLAN OF MERGER is made as of the 16th day of April, 2007




AMONG:




CTT INTERNATIONAL DISTRIBUTORS INC., a corporation formed pursuant to the laws
of the State of Delaware and having an office for business located at Suite 305
– South Tower, 5811 Cooney Road, Richmond, British Columbia, V6X 3M1, Canada




(“CTT”)




AND:




RELIABLECOM ACQUISITION CORP., a body corporate formed pursuant to the laws of
the State of Delaware and a wholly owned subsidiary of CTT




(the "Acquirer")




AND:




RELIABLECOM, INC., a body corporate formed pursuant to the laws of the State of
Delaware and having an office for business located at 1942 Williamsbridge Road,
Bronx, NY 10461




("Reliablecom")




AND:




KAPADIA HOLDINGS, INC., a body corporate formed pursuant to the laws of the
State of Delaware and having an office for business located at 1942
Williamsbridge Road, Bronx, NY 10461

(the “Reliablecom Shareholder”)







WHEREAS:




A.

Reliablecom is a Delaware corporation engaged in the business of _the
distribution of prepaid phone cards;




B.

The Reliablecom Shareholder owns 20,000,000 Reliablecom Shares, which together
with 10,000,000 Reliablecom Shares issuable immediately prior to the Closing of
the transactions contemplated hereby pursuant to the conversion of outstanding
Reliablecom indebtedness constitute 100% of the presently issued and outstanding
Reliablecom Shares;




C.

CTT is a reporting company whose common stock is quoted on the NASD “Bulletin
Board” and which is in the e-commerce business, buys and takes possession of
excess electronic and computer inventory for resale and facilitates the sale of
merchandise of other retailers, cataloguers or manufacturers through its
website;




D.

The respective Boards of Directors of CTT, Reliablecom and the Acquirer deem it
advisable and in the best interests of CTT, Reliablecom and the Acquirer that
Reliablecom merge with and into the Acquirer (the "Merger") pursuant to this
Agreement and the Certificate of Merger, and the applicable provisions of the
laws of the State of Delaware; and








--------------------------------------------------------------------------------

- 2 -













E.

It is intended that the Merger shall qualify for United States federal income
tax purposes as a reorganization within the meaning of Section 368 of the
Internal Revenue Code of 1986, as amended.




NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the premises
and the mutual covenants, agreements, representations and warranties contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:







ARTICLE 1

DEFINITIONS AND INTERPRETATION




Definitions




1.1

In this Agreement the following terms will have the following meanings:




(a)

“Acquisition Shares” means the 15,000,000 CTT Common Shares  and 300,000 CTT
Preferred Shares to be issued to the shareholders of Reliablecom at Closing
pursuant to the terms of the Merger;




(b)

“Agreement” means this agreement and plan of merger among CTT, the Acquirer,
Reliablecom, and the Reliablecom Shareholder;




(c)

“CTT Accounts Payable and Liabilities” means all accounts payable and
liabilities of CTT, on a consolidated basis, due and owing or otherwise
constituting a binding obligation of CTT and its subsidiaries (other than a CTT
Material Contract) as of September 30, 2006 as set forth is Schedule “B” hereto;




(d)

“CTT Accounts Receivable” means all accounts receivable and other debts owing to
CTT, on a consolidated basis, as of September 30, 2006 as set forth in Schedule
“C” hereto;




(e)

“CTT Assets” means the undertaking and all the property and assets of the CTT
Business of every kind and description wheresoever situated including, without
limitation, CTT Equipment, CTT Inventory, CTT Material Contracts, CTT Accounts
Receivable, CTT Cash, CTT Intangible Assets and CTT Goodwill, and all credit
cards, charge cards and banking cards issued to CTT;




(f)

“CTT Bank Accounts” means all of the bank accounts, lock boxes and safety
deposit boxes of CTT and its subsidiaries or relating to the CTT Business as set
forth in Schedule “D” hereto;




(g)

“CTT Business” means all aspects of any business conducted by CTT and its
subsidiaries;




(h)

“CTT Cash” means all cash on hand or on deposit to the credit of CTT and its
subsidiaries on the Closing Date;




(i)

“CTT Common Shares” means the shares of common stock in the capital of CTT;








--------------------------------------------------------------------------------

- 3 -













(j)

“CTT Debt to Related Parties” means the debts owed by CTT and its subsidiaries
to any affiliate, director or officer of CTT as described in Schedule “E”
hereto;




(k)

“CTT Equipment” means all machinery, equipment, furniture, and furnishings used
in the CTT Business, including, without limitation, the items more particularly
described in Schedule “F” hereto;




(l)

“CTT Financial Statements” means, collectively, the audited consolidated
financial statements of CTT for the fiscal year ended December 31, 2005,
together with the unqualified auditors' report thereon, and the unaudited
consolidated financial statements of CTT for the nine month period ended
September 30, 2006, true copies of which are attached as Schedule “A” hereto;




(m)

“CTT Goodwill” means the goodwill of the CTT Business including the right to all
corporate, operating and trade names associated with the CTT Business, or any
variations of such names as part of or in connection with the CTT Business, all
books and records and other information relating to the CTT Business, all
necessary licenses and authorizations and any other rights used in connection
with the CTT Business;




(n)

“CTT Insurance Policies” means the public liability insurance and insurance
against loss or damage to the CTT Assets and the CTT Business as described in
Schedule “G” hereto;




(o)

“CTT Intangible Assets" means all of the intangible assets of CTT and its
subsidiaries, including, without limitation, CTT Goodwill, all trademarks,
logos, copyrights, designs, and other intellectual and industrial property of
CTT and its subsidiaries;




(p)

“CTT Inventory” means all inventory and supplies of the CTT  Business as of
 September 30, 2006, as set forth in Schedule “H” hereto;




(q)

“CTT Material Contracts” means the burden and benefit of and the right, title
and interest of CTT and its subsidiaries in, to and under all trade and
non-trade contracts, engagements or commitments, whether written or oral, to
which CTT or its subsidiaries are entitled whereunder CTT or its subsidiaries
are obligated to pay or entitled to receive the sum of $10,000 or more
including, without limitation, any pension plans, profit sharing plans, bonus
plans, loan agreements, security agreements, indemnities and guarantees, any
agreements with employees, lessees, licensees, managers, accountants, suppliers,
agents, distributors, officers, directors, attorneys or others which cannot be
terminated without liability on not more than one month's notice, and those
contracts listed in Schedule “I” hereto;




(r)

“CTT Preferred Shares” means the shares of CTT series A preferred stock.




(s)

“Closing” means the completion, on the Closing Date, of the transactions
contemplated hereby in accordance with Article 9 hereof;




(t)

“Closing Date” means the day on which all conditions precedent to the completion
of the transaction as contemplated hereby have been satisfied or waived;




(u)

“Effective Time” means the date of the filing of an appropriate Certificate of
Merger in the form required by the State of Delaware, which certificate shall
provide that the Merger shall become effective upon such filing;








--------------------------------------------------------------------------------

- 4 -













(v)

“Merger” means the merger, at the Effective Time, of Reliablecom and the
Acquirer pursuant to this Agreement and Plan of Merger;




(w)

“Merger Consideration” means the Acquisition Shares;




(x)

“Place of Closing” means the offices of Sichenzia Ross Friedman Ference LLP, or
such other place as CTT and Reliablecom may mutually agree upon;




(y)

“State Corporation Law” means the General Corporation Law of the State of
Delaware;




(z)

“Surviving Company” means the Acquirer following the merger with Reliablecom;




(aa)

“Reliablecom Accounts Payable and Liabilities” means all accounts payable and
liabilities of Reliablecom, due and owing or otherwise constituting a binding
obligation of Reliablecom (other than a Reliablecom Material Contract) as of
December 31, 2006 as set forth in Schedule “K” hereto;




(bb)

“Reliablecom Accounts Receivable” means all accounts receivable and other debts
owing to Reliablecom, as of December 31, 2006 as set forth in Schedule “L”
hereto;




(cc)

“Reliablecom Assets“ means the undertaking and all the property and assets of
the Reliablecom Business of every kind and description wheresoever situated
including, without limitation, Reliablecom Equipment, Reliablecom Inventory,
Reliablecom Material Contracts, Reliablecom Accounts Receivable, Reliablecom
Cash, Reliablecom Intangible Assets and Reliablecom Goodwill, and all credit
cards, charge cards and banking cards issued to Reliablecom;




(dd)

“Reliablecom Bank Accounts” means all of the bank accounts, lock boxes and
safety deposit boxes of Reliablecom or relating to the Reliablecom Business as
set forth in Schedule “M” hereto;




(ee)

“Reliablecom Business” means all aspects of the business conducted by
Reliablecom;




(ff)

“Reliablecom Cash” means all cash on hand or on deposit to the credit of
Reliablecom on the Closing Date;




(gg)

“Reliablecom Debt to Related Parties” means the debts owed by Reliablecom and
its subsidiaries to the Reliablecom Shareholder or to any family member thereof,
or to any affiliate, director or officer of Reliablecom or the Reliablecom
Shareholder as described in Schedule “N”;




(hh)

“Reliablecom Equipment” means all machinery, equipment, furniture, and
furnishings used in the Reliablecom Business, including, without limitation, the
items more particularly described in Schedule “O” hereto;




(ii)

“Reliablecom Financial Statements” means collectively, the audited consolidated
financial statements of Reliablecom for the five month period from inception
through December 31, 2006, together with the unqualified auditors' report
thereon, true copies of which are attached as Schedule “J” hereto.  Subject to
the consent of CTT, unaudited financial statements for the same period shall be
acceptable;





--------------------------------------------------------------------------------

- 5 -
















(jj)

“Reliablecom Goodwill” means the goodwill of the Reliablecom Business together
with the exclusive right of CTT to represent itself as carrying on the
Reliablecom Business in succession of Reliablecom subject to the terms hereof,
and the right to use any words indicating that the Reliablecom Business is so
carried on including the right to use the name "Reliablecom” or “Reliablecom
International" or any variation thereof as part of the name of or in connection
with the Reliablecom Business or any part thereof carried on or to be carried on
by Reliablecom, the right to all corporate, operating and trade names associated
with the Reliablecom Business, or any variations of such names as part of or in
connection with the Reliablecom Business, all telephone listings and telephone
advertising contracts, all lists of customers, books and records and other
information relating to the Reliablecom Business, all necessary licenses and
authorizations and any other rights used in connection with the Reliablecom
Business;




(kk)

“Reliablecom Insurance Policies” means the public liability insurance and
insurance against loss or damage to Reliablecom Assets and the Reliablecom
Business as described in Schedule “P” hereto;




(ll)

“Reliablecom Intangible Assets” means all of the intangible assets of
Reliablecom, including, without limitation, Reliablecom Goodwill, all
trademarks, logos, copyrights, designs, and other intellectual and industrial
property of Reliablecom and its subsidiaries;




(mm)

“Reliablecom Inventory” means all inventory and supplies of the Reliablecom
Business as of December 31, 2006 as set forth in Schedule “Q” hereto;




(nn)

“Reliablecom Material Contracts” means the burden and benefit of and the right,
title and interest of Reliablecom in, to and under all trade and non-trade
contracts, engagements or commitments, whether written or oral, to which
Reliablecom is entitled in connection with the Reliablecom Business whereunder
Reliablecom is obligated to pay or entitled to receive the sum of $10,000 or
more including, without limitation, any pension plans, profit sharing plans,
bonus plans, loan agreements, security agreements, indemnities and guarantees,
any agreements with employees, lessees, licensees, managers, accountants,
suppliers, agents, distributors, officers, directors, attorneys or others which
cannot be terminated without liability on not more than one month's notice, and
those contracts listed in Schedule “R” hereto; and




(oo)

“Reliablecom Shares” means all of the issued and outstanding shares of
Reliablecom's equity stock.







Any other terms defined within the text of this Agreement will have the meanings
so ascribed to them.




Captions and Section Numbers




1.2

The headings and section references in this Agreement are for convenience of
reference only and do not form a part of this Agreement and are not intended to
interpret, define or limit the scope, extent or intent of this Agreement or any
provision thereof.








--------------------------------------------------------------------------------

- 6 -













Section References and Schedules




1.3

Any reference to a particular “Article”, “section”, “paragraph”, “clause” or
other subdivision is to the particular Article, section, clause or other
subdivision of this Agreement and any reference to a Schedule by letter will
mean the appropriate Schedule attached to this Agreement and by such reference
the appropriate Schedule is incorporated into and made part of this Agreement.
 The Schedules to this Agreement are as follows:







Information concerning CTT




Schedule “A”

CTT Financial Statements

Schedule “B”

CTT Accounts Payable and Liabilities

Schedule “C”

CTT Accounts Receivable

Schedule “D”

CTT Bank Accounts

Schedule “E”

CTT Debts to Related Parties

Schedule “F”

CTT Equipment

Schedule “G”

CTT Insurance Policies

Schedule “H”

CTT Inventory

Schedule “I”

CTT Material Contracts




Information concerning Reliablecom




Schedule “J”

Reliablecom Financial Statements

Schedule “K”

Reliablecom Accounts Payable and Liabilities

Schedule “L”

Reliablecom Accounts Receivable

Schedule “M”

Reliablecom Bank Accounts

Schedule “N”

Reliablecom Debts to Related Parties

Schedule “O”

Reliablecom Equipment

Schedule “P”

Reliablecom Insurance Policies

Schedule “Q”

Reliablecom Inventory

Schedule “R”

Reliablecom Material Contracts




Agreements




Schedule “S”

Form of Subscription Agreement for Common Stock

Schedule “T”

Form of Employment Agreement between CTT and Sajid Kapadia

Schedule “U”

Form of Certificate of Designation of Series A Preferred Stock

Schedule “V”

Form of Standstill Agreement







Severability of Clauses




1.4

If any part of this Agreement is declared or held to be invalid for any reason,
such invalidity will not affect the validity of the remainder which will
continue in full force and effect and be construed as if this Agreement had been
executed without the invalid portion, and it is hereby declared the intention of
the parties that this Agreement would have been executed without reference to
any portion which may, for any reason, be hereafter declared or held to be
invalid.








--------------------------------------------------------------------------------

- 7 -













ARTICLE 2

THE MERGER




The Merger




2.1

At Closing, Reliablecom shall be merged with and into the Acquirer pursuant to
this Agreement and Plan of Merger and the separate corporate existence of
Reliablecom shall cease and the Acquirer, as it exists from and after the
Closing, shall be the Surviving Company.




Effect of the Merger




2.2

The Merger shall have the effect provided therefor by the State Corporation Law.
Without limiting the generality of the foregoing, and subject thereto, at
Closing (i) all the rights, privileges, immunities, powers and franchises, of a
public as well as of a private nature, and all property, real, personal and
mixed, and all debts due on whatever account, including without limitation
subscriptions to shares, and all other choses in action, and all and every other
interest of or belonging to or due to Reliablecom or the Acquirer, as a group,
subject to the terms hereof, shall be taken and deemed to be transferred to, and
vested in, the Surviving Company without further act or deed; and all property,
rights and privileges, immunities, powers and franchises and all and every other
interest shall be thereafter as effectually the property of the Surviving
Company, as they were of Reliablecom and the Acquirer, as a group, and (ii) all
debts, liabilities, duties and obligations of Reliablecom and the Acquirer, as a
group, subject to the terms hereof, shall become the debts, liabilities and
duties of the Surviving Company and the Surviving Company shall thenceforth be
responsible and liable for all debts, liabilities, duties and obligations of
Reliablecom and the Acquirer, as a group, and neither the rights of creditors
nor any liens upon the property of Reliablecom or the Acquirer, as a group,
shall be impaired by the Merger, and may be enforced against the Surviving
Company.




Certificate of Incorporation; Bylaws; Directors and Officers




2.3

The Certificate of Incorporation of the Surviving Company from and after the
Closing shall be the Certificate of Incorporation of the Acquirer until
thereafter amended in accordance with the provisions therein and as provided by
the applicable provisions of the State Corporation Law.  The Bylaws of the
Surviving Company from and after the Closing shall be the Bylaws of Reliablecom
as in effect immediately prior to the Closing, continuing until thereafter
amended in accordance with their terms, the Certificate of Incorporation of the
Surviving Company and as provided by the State Corporation Law.  The Directors
of the Acquirer at the Effective Time shall continue to be the Directors of
Reliablecom.




Conversion of Securities




2.4

At the Effective Time, by virtue of the Merger and without any action on the
part of the Acquirer, Reliablecom or the Reliablecom Shareholder or any other
shareholder of Reliablecom, the shares of capital stock of each of Reliablecom
and the Acquirer shall be converted as follows:




(a)

Capital Stock of the Acquirer. Each issued and outstanding share of the
Acquirer's capital stock shall continue to be issued and outstanding and shall
be converted into one share of validly issued, fully paid, and non-assessable
common stock of the Surviving Company. Each stock certificate of the Acquirer
evidencing ownership of any such shares shall continue to evidence ownership of
such shares of capital stock of the Surviving Company.








--------------------------------------------------------------------------------

- 8 -













(b)

Conversion of Reliablecom Shares. Each fifty (50) Reliablecom Shares that are
issued and outstanding at the Effective Time shall automatically be cancelled
and extinguished and converted, without any action on the part of the holder
thereof, into the right to receive at the time and in the amounts described in
this Agreement an amount of (i) CTT Common Shares equal to 15,000,000 divided by
the number of Reliablecom Shares outstanding immediately prior to Closing, plus
(ii) CTT Preferred Shares equal to 300,000 divided by the number of Reliablecom
Shares outstanding immediately prior to Closing. All such Reliablecom Shares,
when so converted, shall no longer be outstanding and shall automatically be
cancelled and retired and shall cease to exist, and each holder of a certificate
representing any such shares shall cease to have any rights with respect
thereto, except the right to receive the Acquisition Shares paid in
consideration therefor upon the surrender of such certificate in accordance with
this Agreement.




Adherence with Applicable Securities Laws




2.5

The Reliablecom Shareholder agrees that it is acquiring the Acquisition Shares
for investment purposes and will not offer, sell or otherwise transfer, pledge
or hypothecate any of the Acquisition Shares issued to them (other than pursuant
to an effective Registration Statement under the Securities Act of 1933, as
amended) directly or indirectly unless:




(a)

the sale is to CTT;




(b)

the sale is made pursuant to the exemption from registration under the
Securities Act of 1933,as amended, provided by Rule 144 thereunder; or




(c)

the Acquisition Shares are sold in a transaction that does not require
registration under the Securities Act of 1933, as amended, or any applicable
United States state laws and regulations governing the offer and sale of
securities, and the vendor has furnished to CTT an opinion of counsel to that
effect or such other written opinion as may be reasonably required by CTT.




The Reliablecom Shareholder acknowledges that the certificates representing the
Acquisition Shares shall bear the following legend:




NO SALE, OFFER TO SELL, OR TRANSFER OF THE SHARES REPRESENTED BY THIS
CERTIFICATE SHALL BE MADE UNLESS A REGISTRATION STATEMENT UNDER THE FEDERAL
SECURITIES ACT OF 1933, AS AMENDED, IN RESPECT OF SUCH SHARES IS THEN IN EFFECT
OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SAID ACT IS THEN IN FACT
APPLICABLE TO SAID SHARES.







ARTICLE 3

REPRESENTATIONS AND WARRANTIES

OF CTT




Representations and Warranties




3.1

CTT represents and warrants in all material respects to Reliablecom, with the
intent that Reliablecom will rely thereon in entering into this Agreement and in
approving and completing the transactions contemplated hereby, that:




CTT - Corporate Status and Capacity




(a)

Incorporation. CTT is a corporation duly incorporated and validly subsisting
under the laws of the State of Delaware, and is in good standing with the office
of the Secretary of State for the State of Delaware;








--------------------------------------------------------------------------------

- 9 -













(b)

Carrying on Business. CTT does not currently conduct business, except for the
actual operations of the corporation which are carried on in Vancouver, BC,
Canada and does carry on any other material business activity in any other
jurisdictions. CTT is duly authorized to carry on such business in Vancouver,
BC, Canada.  The nature of the CTT Business does not require CTT to register or
otherwise be qualified to carry on business in any other jurisdictions;




(c)

Corporate Capacity. CTT has the corporate power, capacity and authority to own
the CTT Assets and to enter into and complete this Agreement;




(d)

Reporting Status; Listing. CTT is required to file current reports with the
Securities and Exchange Commission pursuant to section 12(g) of the Securities
Exchange Act of 1934, the CTT Common Shares are quoted on the NASD "Bulletin
Board”, and all reports required to be filed by CTT with the Securities and
Exchange Commission or NASD have been timely filed;




Acquirer - Corporate Status and Capacity




(e)

Incorporation. The Acquirer is a corporation duly incorporated and validly
subsisting under the laws of the State of Delaware, and is in good standing with
the office of the Secretary of State for the State of Delaware;




(f)

Carrying on Business. Other than corporate formation and organization, the
Acquirer has not carried on business activities to date.




(g)

Corporate Capacity. The Acquirer has the corporate power, capacity and authority
to enter into and complete this Agreement;




CTT - Capitalization




(h)

Authorized Capital. The authorized capital of CTT consists of 30,000,000 CTT
Common Shares, $0.0001 par value and 5,000,000 shares of preferred stock.
$0.0001 par value, of which 11,017,101 CTT Common Shares are presently issued
and outstanding, 300,000 CTT Preferred Shares are presently authorized and  no
shares of undesignated preferred stock are presently issued or outstanding;




(i)

No Option. No person, firm or corporation has any agreement or option or any
right capable of becoming an agreement or option for the acquisition of CTT
Common Shares or for the purchase, subscription or issuance of any of the
unissued shares in the capital of CTT;




(j)

Capacity. CTT has the full right, power and authority to enter into this
Agreement on the terms and conditions contained herein;




Acquirer Capitalization




(k)

Authorized Capital. The authorized capital of the Acquirer consists of 200
shares of common stock, $0.0001 par value, of which one share of common stock is
presently issued and outstanding;




(l)

No Option. No person, firm or corporation has any agreement or option or any
right capable of becoming an agreement or option for the acquisition of any
common or preferred shares in Acquirer or for the purchase, subscription or
issuance of any of the unissued shares in the capital of Acquirer;








--------------------------------------------------------------------------------

- 10 -













(m)

Capacity. The Acquirer has the full right, power and authority to enter into
this Agreement on the terms and conditions contained herein;




CTT - Records and Financial Statements




(n)

Charter Documents. The charter documents of CTT and the Acquirer have not been
altered since the incorporation of each, respectively, except as filed in the
record books of CTT or the Acquirer, as the case may be;




(o)

Corporate Minute Books. The corporate minute books of CTT and its subsidiaries
are complete and each of the minutes contained therein accurately reflect the
actions that were taken at a duly called and held meeting or by consent without
a meeting. All actions by CTT and its subsidiaries which required director or
shareholder approval are reflected on the corporate minute books of CTT and its
subsidiaries. CTT and its subsidiaries are not in violation or breach of, or in
default with respect to, any term of their respective Certificates of
Incorporation (or other charter documents) or by-laws.




(p)

CTT Financial Statements. The CTT Financial Statements present fairly, in all
material respects, the assets and liabilities (whether accrued, absolute,
contingent or otherwise) of CTT, on a consolidated basis, as of the respective
dates thereof, and the sales and earnings of the CTT Business during the periods
covered thereby, in all material respects and have been prepared in substantial
accordance with generally accepted accounting principles consistently applied;




(q)

CTT Accounts Payable and Liabilities. There are no material liabilities,
contingent or otherwise, of CTT or its subsidiaries which are not disclosed in
Schedule “B” hereto or reflected in the CTT Financial Statements except those
incurred in the ordinary course of business since the date of the said schedule
and the CTT Financial Statements, and neither CTT nor its subsidiaries have
guaranteed or agreed to guarantee any debt, liability or other obligation of any
person, firm or corporation. Without limiting the generality of the foregoing,
all accounts payable and liabilities of CTT and its subsidiaries as of September
30, 2006 are described in Schedule “B” hereto;




(r)

CTT Accounts Receivable. All the CTT Accounts Receivable result from bona fide
business transactions and services actually rendered without, to the knowledge
and belief of CTT, any claim by the obligor for set-off or counterclaim;




(s)

CTT Bank Accounts. All of the CTT Bank Accounts, their location, numbers and the
authorized signatories thereto are as set forth in Schedule “D” hereto;




(t)

No Debt to Related Parties. Except as disclosed in Schedule “E” hereto, neither
CTT nor its subsidiaries are, and on Closing will not be, materially indebted to
any affiliate, director or officer of CTT except accounts payable on account of
bona fide business transactions of CTT incurred in normal course of the CTT
Business, including employment agreements, none of which are more than 30 days
in arrears;




(u)

No Related Party Debt to CTT. No director or officer or affiliate of CTT is now
indebted to or under any financial obligation to CTT or its subsidiaries on any
account whatsoever, except for advances on account of travel and other expenses
not exceeding $5,000 in total;








--------------------------------------------------------------------------------

- 11 -













(v)

No Dividends. No dividends or other distributions on any shares in the capital
of CTT have been made, declared or authorized since the date of CTT Financial
Statements;




(w)

No Payments. No payments of any kind have been made or authorized since the date
of the CTT Financial Statements to or on behalf of officers, directors,
shareholders or employees of CTT or its subsidiaries or under any management
agreements with CTT or its subsidiaries, except payments made in the ordinary
course of business and at the regular rates of salary or other remuneration
payable to them;




(x)

No Pension Plans. There are no pension, profit sharing, group insurance or
similar plans or other deferred compensation plans affecting CTT or its
subsidiaries;




(y)

No Adverse Events. Since the date of the CTT Financial Statements




(i)

there has not been any material adverse change in the financial position or
condition of CTT, its subsidiaries, its liabilities or the CTT Assets or any
damage, loss or other change in circumstances materially affecting CTT, the CTT
Business or the CTT Assets or CTT’ right to carry on the CTT Business, other
than changes in the ordinary course of business,




(ii)

there has not been any damage, destruction, loss or other event (whether or not
covered by insurance) materially and adversely affecting CTT, its subsidiaries,
the CTT Business or the CTT Assets,




(iii)

there has not been any material increase in the compensation payable or to
become payable by CTT to any of CTT’ officers, employees or agents or any bonus,
payment or arrangement made to or with any of them,




(iv)

the CTT Business has been and continues to be carried on in the ordinary course,




(v)

CTT has not waived or surrendered any right of material value,




(vi)

Neither CTT nor its subsidiaries have discharged or satisfied or paid any lien
or encumbrance or obligation or liability other than current liabilities in the
ordinary course of business, and




(vii)

no capital expenditures in excess of $10,000 individually or $30,000 in total
have been authorized or made.




CTT - Income Tax Matters




(z)

Tax Returns. All tax returns and reports of CTT and its subsidiaries required by
law to be filed have been filed and are true, complete and correct, and any
taxes payable in accordance with any return filed by CTT and its subsidiaries or
in accordance with any notice of assessment or reassessment issued by any taxing
authority have been so paid;








--------------------------------------------------------------------------------

- 12 -













(aa)

Current Taxes. Adequate provisions have been made for taxes payable for the
current period for which tax returns are not yet required to be filed and there
are no agreements, waivers, or other arrangements providing for an extension of
time with respect to the filing of any tax return by, or payment of, any tax,
governmental charge or deficiency by CTT or its subsidiaries.  CTT is not aware
of any contingent tax liabilities or any grounds which would prompt a
reassessment including aggressive treatment of income and expenses in filing
earlier tax returns;




CTT - Applicable Laws and Legal Matters




(bb)

Licenses. CTT and its subsidiaries hold all licenses and permits as may be
requisite for carrying on the CTT Business in the manner in which it has
heretofore been carried on, which licenses and permits have been maintained and
continue to be in good standing except where the failure to obtain or maintain
such licenses or permits would not have a material adverse effect on the CTT
Business;




(cc)

Applicable Laws. Neither CTT nor its subsidiaries have been charged with or
received notice of breach of any laws, ordinances, statutes, regulations,
by-laws, orders or decrees to which they are subject or which apply to them the
violation of which would have a material adverse effect on the CTT Business, and
to CTT’ knowledge, neither CTT nor its subsidiaries are in breach of any laws,
ordinances, statutes, regulations, bylaws, orders or decrees the contravention
of which would result in a material adverse impact on the CTT Business;




(dd)

Pending or Threatened Litigation. There is no material litigation or
administrative or governmental proceeding pending or threatened against or
relating to CTT, its subsidiaries, the CTT Business, or any of the CTT Assets
nor does CTT have any knowledge of any deliberate act or omission of CTT or its
subsidiaries that would form any material basis for any such action or
proceeding;




(ee)

No Bankruptcy. Neither CTT nor its subsidiaries have made any voluntary
assignment or proposal under applicable laws relating to insolvency and
bankruptcy and no bankruptcy petition has been filed or presented against CTT or
its subsidiaries and no order has been made or a resolution passed for the
winding-up, dissolution or liquidation of CTT or its subsidiaries;




(ff)

Labor Matters. Neither CTT nor its subsidiaries are party to any collective
agreement relating to the CTT Business with any labor union or other association
of employees and no part of the CTT Business has been certified as a unit
appropriate for collective bargaining or, to the knowledge of CTT, has made any
attempt in that regard;




(gg)

Finder's Fees. Neither CTT nor its subsidiaries are party to any agreement which
provides for the payment of finder's fees, brokerage fees, commissions or other
fees or amounts which are or may become payable to any third party in connection
with the execution and delivery of this Agreement and the transactions
contemplated herein;




Execution and Performance of Agreement




(hh)

Authorization and Enforceability. The execution and delivery of this Agreement,
and the completion of the transactions contemplated hereby, have been duly and
validly authorized by all necessary corporate action on the part of CTT and the
Acquirer;








--------------------------------------------------------------------------------

- 13 -













(ii)

No Violation or Breach. The execution and performance of this Agreement will
not:




(i)

violate the charter documents of CTT or the Acquirer or result in any breach of,
or default under, any loan agreement, mortgage, deed of trust, or any other
agreement to which CTT or its subsidiaries are party,




(ii)

give any person any right to terminate or cancel any agreement including,
without limitation, the CTT Material Contracts, or any right or rights enjoyed
by CTT or its subsidiaries,




(iii)

result in any alteration of CTT’ or its subsidiaries’ obligations under any
agreement to which CTT or its subsidiaries are party including, without
limitation, the CTT Material Contracts,




(iv)

result in the creation or imposition of any lien, encumbrance or restriction of
any nature whatsoever in favor of a third party upon or against the CTT Assets,




(v)

result in the imposition of any tax liability to CTT or its subsidiaries
relating to the CTT Assets, or




(vi)

violate any court order or decree to which either CTT or its subsidiaries are
subject;




The CTT Assets - Ownership and Condition




(jj)

Business Assets. The CTT Assets comprise all of the property and assets of the
CTT Business, and no other person, firm or corporation owns any assets used by
CTT or its subsidiaries in operating the CTT Business, whether under a lease,
rental agreement or other arrangement, other than as disclosed in Schedules “F”
or “I” hereto;




(kk)

Title. CTT or its subsidiaries are the legal and beneficial owner of the CTT
Assets, free and clear of all mortgages, liens, charges, pledges, security
interests, encumbrances or other claims whatsoever, save and except as disclosed
in Schedules “F” or “I” hereto;




(ll)

No Option. No person, firm or corporation has any agreement or option or a right
capable of becoming an agreement for the purchase of any of the CTT Assets;




(mm)

CTT Insurance Policies. CTT and its subsidiaries maintain the public liability
insurance and insurance against loss or damage to the CTT Assets and the CTT
Business as described in Schedule “G” hereto;




(nn)

CTT Material Contracts. The CTT Material Contracts listed in Schedule “I”
constitute all of the material contracts of CTT and its subsidiaries;




(oo)

No Default. There has not been any default in any material obligation of CTT or
any other party to be performed under any of the CTT Material Contracts, each of
which is in good standing and in full force and effect and unamended (except as
disclosed in Schedule “I” hereto), and CTT is not aware of any default in the
obligations of any other party to any of the CTT Material Contracts;








--------------------------------------------------------------------------------

- 14 -













(pp)

No Compensation on Termination. There are no agreements, commitments or
understandings relating to severance pay or separation allowances on termination
of employment of any employee of CTT or its subsidiaries. Neither CTT nor its
subsidiaries are obliged to pay benefits or share profits with any employee
after termination of employment except as required by law;




CTT Assets - CTT Equipment




(qq)

CTT Equipment. The CTT Equipment has been maintained in a manner consistent with
that of a reasonably prudent owner and such equipment is in good working
condition;




CTT Assets - CTT Goodwill and Other Assets




(rr)

CTT Goodwill. CTT and its subsidiaries does not carry on the CTT Business under
any other business or trade names. CTT does not have any knowledge of any
infringement by CTT or its subsidiaries of any patent, trademarks, copyright or
trade secret;




The CTT Business




(ss)

Maintenance of Business. Since the date of the CTT Financial Statements, CTT and
its subsidiaries have not entered into any material agreement or commitment
except in the ordinary course and except as disclosed herein;




(tt)

Subsidiaries. Except for the Acquirer and CTT Distributors Ltd., CTT does not
own any subsidiaries and does not otherwise own, directly or indirectly, any
shares or interest in any other corporation, partnership, joint venture or firm;
and




CTT - Acquisition Shares




(uu)

Acquisition Shares. The Acquisition Shares when delivered to the holders of
Reliablecom Shares pursuant to the Merger shall be validly issued and
outstanding as fully paid and non-assessable shares and the Acquisition Shares
shall be transferable upon the books of CTT, in all cases subject to the
provisions and restrictions of all applicable securities laws.




Non-Merger and Survival




3.2

The representations and warranties of CTT contained herein will be true at and
as of Closing in all material respects as though such representations and
warranties were made as of such time.  Notwithstanding the completion of the
transactions contemplated hereby, the waiver of any condition contained herein
(unless such waiver expressly releases a party from any such representation or
warranty) or any investigation made by Reliablecom or the Reliablecom
Shareholder, the representations and warranties of CTT shall survive the
Closing.




Indemnity




3.3

CTT agrees to indemnify and save harmless Reliablecom and the Reliablecom
Shareholder from and against any and all claims, demands, actions, suits,
proceedings, assessments, judgments, damages, costs, losses and expenses,
including any payment made in good faith in settlement of any claim (subject to
the right of CTT to defend any such claim), resulting from the breach by it of
any representation or warranty made under this Agreement or from any
misrepresentation in or omission from any certificate or other instrument
furnished or to be furnished by CTT to Reliablecom or the Reliablecom
Shareholder hereunder.





--------------------------------------------------------------------------------

- 15 -













ARTICLE 4

COVENANTS OF CTT




Covenants




4.1

CTT covenants and agrees with Reliablecom that it will:




(a)

Conduct of Business. Until the Closing, conduct its business diligently and in
the ordinary course consistent with the manner in which it generally has been
operated up to the date of execution of this Agreement;




(b)

Preservation of Business.  Until the Closing, use its best efforts to preserve
the CTT Business and the CTT Assets and, without limitation, preserve for
Reliablecom CTT’s and its subsidiaries’ relationships with any third party
having business relations with them;




(c)

Access. Until the Closing, give Reliablecom, the Reliablecom Shareholder, and
their representatives full access to all of the properties, books, contracts,
commitments and records of CTT, and furnish to Reliablecom, the Reliablecom
Shareholder and their representatives all such information as they may
reasonably request;




(d)

Procure Consents. Until the Closing, take all reasonable steps required to
obtain, prior to Closing, any and all third party consents required to permit
the Merger and to preserve and maintain the CTT Assets notwithstanding the
change in control of Reliablecom arising from the Merger;




(e)

Name Change. Immediately after the execution of this Agreement, take such steps
are required to change the name of CTT to “SK3 Group Inc.” or such similar name
as may be acceptable to the board of directors of Reliablecom;




(f)

Employment Agreement.  On or prior to Closing, take such steps as are required
to enter into an employment agreement with Sajid Kapedia as may be acceptable to
both parties;




(g)

Stock Dividend.  Prior to the Closing Date, CTT shall effectuate a two-for-one
dividend on the CTT Common Shares;




(h)

Return of Shares.  Concurrently with the execution of this Agreement, Amit
Sankhala shall return to CTT without further consideration 2,000,000 CTT Common
Shares which he currently owns.  Concurrently with the Closing, Amit Sankhala
shall return to CTT without further consideration 18,000,000 CTT Common Shares
which he then owns, including shares issuable to him as a result of the stock
dividend referenced in subsection (g) above;




(i)

Filing of 14f-1  More than ten days prior to the Closing Date, CTT shall file
with the Securities and Exchange Commission a report on Form 14f-1 disclosing
the change in control of CTT;




(j)

Resignation of Amit Sankhala; Appointment of Sajid Kapadia.  Upon the execution
of this Agreement, Amit Sankhala shall resign from all positions he holds as an
officer of CTT. Upon the execution of this Agreement, Sajid Kapadia shall be
appointed as President, Chief Financial Officer, and Secretary of CTT; and








--------------------------------------------------------------------------------

- 16 -













(k)

Change of Address.  Upon the execution of this Agreement, CTT shall change it
executive office address to 500 Mamaroneck Avenue, Harrison, New York, 10528.










Authorization




4.2

CTT hereby agrees to authorize and direct any and all federal, state, municipal,
foreign and international governments and regulatory authorities having
jurisdiction respecting CTT and its subsidiaries to release any and all
information in their possession respecting CTT and its subsidiaries to
Reliablecom. CTT shall promptly execute and deliver to Reliablecom any and all
consents to the release of information and specific authorizations which
Reliablecom reasonably requires to gain access to any and all such information.




Survival




4.3

The covenants set forth in this Article shall survive the Closing for the
benefit of Reliablecom and the Reliablecom Shareholder.







ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF

THE RELIABLECOM SHAREHOLDER




Representations and Warranties




5.1

The Reliablecom Shareholder represents and warrants in all material respects to
CTT, with the intent that it will rely thereon in entering into this Agreement
and in approving and completing the transactions contemplated hereby, that:




Reliablecom - Corporate Status and Capacity




(a)

Incorporation. Reliablecom is a corporation duly incorporated and validly
subsisting under the laws of the State of Delaware, and is in good standing with
the office of the Secretary of State for the State of Delaware;




(b)

Carrying on Business. Reliablecom carries on business primarily in the
Commonwealth of Pennsylvania and does not carry on any material business
activity in any other jurisdiction. Reliablecom has an office in Exton,
Pennsylvania and in no other locations. The nature of the Reliablecom Business
does not require Reliablecom to register or otherwise be qualified to carry on
business in any other jurisdiction;




(c)

Corporate Capacity. Reliablecom has the corporate power, capacity and authority
to own Reliablecom Assets, to carry on the Business of Reliablecom and to enter
into and complete this Agreement;




Reliablecom - Capitalization




(d)

Authorized Capital. The authorized capital of Reliablecom consists of 50,000,000
shares of common stock, $.001 par value per share;








--------------------------------------------------------------------------------

- 17 -













(e)

Ownership of Reliablecom Shares. The issued and outstanding share capital of
Reliablecom will on Closing consist of 30,000,000 common shares (being the
Reliablecom Shares), which shares on Closing shall be validly issued and
outstanding as fully paid and non-assessable shares. The Reliablecom Shareholder
will be at Closing the registered and beneficial owner of 20,000,000 Reliablecom
Shares. The Reliablecom Shares owned by the Reliablecom Shareholder, as well as
all other outstanding Reliablecom Shares, will on Closing be free and clear of
any and all liens, charges, pledges, encumbrances, restrictions on transfer and
adverse claims whatsoever;




(f)

No Option. No person, firm or corporation has any agreement, option, warrant,
preemptive right or any other right capable of becoming an agreement or option
for the acquisition of Reliablecom Shares held by the Reliablecom Shareholder or
for the purchase, subscription or issuance of any of the unissued shares in the
capital of Reliablecom;




(g)

No Restrictions. There are no restrictions on the transfer, sale or other
disposition of Reliablecom Shares contained in the charter documents of
Reliablecom or under any agreement;




Reliablecom - Records and Financial Statements




(h)

Charter Documents. The charter documents of Reliablecom have not been altered
since its incorporation date, except as filed in the record books of
Reliablecom;




(i)

Corporate Minute Books. The corporate minute books of Reliablecom are complete
and each of the minutes contained therein accurately reflect the actions that
were taken at a duly called and held meeting or by consent without a meeting.
All actions by Reliablecom which required director or shareholder approval are
reflected on the corporate minute books of Reliablecom. Reliablecom is not in
violation or breach of, or in default with respect to, any term of its
Certificates of Incorporation (or other charter documents) or by-laws.




(j)

Reliablecom Financial Statements. The Reliablecom Financial Statements present
fairly, in all material respects, the assets and liabilities (whether accrued,
absolute, contingent or otherwise) of Reliablecom, on consolidated basis, as of
the respective dates thereof, and the sales and earnings of the Reliablecom
Business during the periods covered thereby, in all material respects, and have
been prepared in substantial accordance with generally accepted accounting
principles consistently applied;




(k)

Reliablecom Accounts Payable and Liabilities. There are no material liabilities,
contingent or otherwise, of Reliablecom which are not disclosed in Schedule “K”
hereto or reflected in the Reliablecom Financial Statements except those
incurred in the ordinary course of business since the date of the said schedule
and the Reliablecom Financial Statements, and Reliablecom has not guaranteed or
agreed to guarantee any debt, liability or other obligation of any person, firm
or corporation. Without limiting the generality of the foregoing, all accounts
payable and liabilities of Reliablecom as of December 31, 2006 are described in
Schedule “K” hereto;




(l)

Reliablecom Accounts Receivable. All Reliablecom Accounts Receivable result from
bona fide business transactions and services actually rendered without, to the
knowledge and belief of Reliablecom, any claim by the obligor for set-off or
counterclaim;





--------------------------------------------------------------------------------

- 18 -
















(m)

Reliablecom Bank Accounts. All of the Reliablecom Bank Accounts, their location,
numbers and the authorized signatories thereto are as set forth in Schedule “M”
hereto;




(n)

No Debt to Related Parties. Except as disclosed in Schedule “N” hereto,
Reliablecom is not, and on Closing will not be, materially indebted to the
Reliablecom Shareholder nor to any family member thereof, nor to any affiliate,
director or officer of Reliablecom or the Reliablecom Shareholder except
accounts payable on account of bona fide business transactions of Reliablecom
incurred in normal course of Reliablecom Business, including employment
agreements with the Reliablecom Shareholder, none of which are more than 30 days
in arrears;




(o)

No Related Party Debt to Reliablecom. Neither the Reliablecom Shareholder nor
any director, officer or affiliate of Reliablecom are now indebted to or under
any financial obligation to Reliablecom on any account whatsoever, except for
advances on account of travel and other expenses not exceeding $5,000 in total;




(p)

No Dividends. No dividends or other distributions on any shares in the capital
of Reliablecom have been made, declared or authorized since the date of the
Reliablecom Financial Statements;




(q)

No Payments. No payments of any kind have been made or authorized since the date
of the Reliablecom Financial Statements to or on behalf of the Reliablecom
Shareholder or to or on behalf of officers, directors, shareholders or employees
of Reliablecom or under any management agreements with Reliablecom, except
payments made in the ordinary course of business and at the regular rates of
salary or other remuneration payable to them;




(r)

No Pension Plans. There are no pension, profit sharing, group insurance or
similar plans or other deferred compensation plans affecting Reliablecom;




(s)

No Adverse Events. Since the date of the Reliablecom Financial Statements:




(i)

there has not been any material adverse change in the consolidated financial
position or condition of Reliablecom, its liabilities or the Reliablecom Assets
or any damage, loss or other change in circumstances materially affecting
Reliablecom, the Reliablecom Business or the Reliablecom Assets or Reliablecom’s
right to carry on the Reliablecom Business, other than changes in the ordinary
course of business,




(ii)

there has not been any damage, destruction, loss or other event (whether or not
covered by insurance) materially and adversely affecting Reliablecom, the
Reliablecom Business or the Reliablecom Assets,




(iii)

there has not been any material increase in the compensation payable or to
become payable by Reliablecom to the Reliablecom Shareholder or to any of
Reliablecom's officers, employees or agents or any bonus, payment or arrangement
made to or with any of them,




(iv)

the Reliablecom Business has been and continues to be carried on in the ordinary
course,




(v)

Reliablecom has not waived or surrendered any right of material value,





--------------------------------------------------------------------------------

- 19 -
















(vi)

Reliablecom has not discharged or satisfied or paid any lien or encumbrance or
obligation or liability other than current liabilities in the ordinary course of
business, and




(vii)

no capital expenditures in excess of $10,000 individually or $30,000 in total
have been authorized or made;




Reliablecom - Income Tax Matters




(t)

Tax Returns. All tax returns and reports of Reliablecom required by law to be
filed have been filed and are true, complete and correct, and any taxes payable
in accordance with any return filed by Reliablecom or in accordance with any
notice of assessment or reassessment issued by any taxing authority have been so
paid;




(u)

Current Taxes. Adequate provisions have been made for taxes payable for the
current period for which tax returns are not yet required to be filed and there
are no agreements, waivers, or other arrangements providing for an extension of
time with respect to the filing of any tax return by, or payment of, any tax,
governmental charge or deficiency by Reliablecom. Reliablecom is not aware of
any contingent tax liabilities or any grounds which would prompt a reassessment
including aggressive treatment of income and expenses in filing earlier tax
returns;




Reliablecom - Applicable Laws and Legal Matters




(v)

Licenses. Reliablecom holds all licenses and permits as may be requisite for
carrying on the Reliablecom Business in the manner in which it has heretofore
been carried on, which licenses and permits have been maintained and continue to
be in good standing except where the failure to obtain or maintain such licenses
or permits would not have a material adverse effect on the Reliablecom Business;




(w)

Applicable Laws. Reliablecom has not been charged with or received notice of
breach of any laws, ordinances, statutes, regulations, by-laws, orders or
decrees to which it is subject or which applies to it the violation of which
would have a material adverse effect on the Reliablecom Business, and, to
Reliablecom’s knowledge, Reliablecom is not in breach of any laws, ordinances,
statutes, regulations, by-laws, orders or decrees the contravention of which
would result in a material adverse impact on the Reliablecom Business;




(x)

Pending or Threatened Litigation. There is no material litigation or
administrative or governmental proceeding pending or threatened against or
relating to Reliablecom, the Reliablecom Business, or any of the Reliablecom
Assets, nor does Reliablecom have any knowledge of any deliberate act or
omission of Reliablecom that would form any material basis for any such action
or proceeding;




(y)

No Bankruptcy. Reliablecom has not made any voluntary assignment or proposal
under applicable laws relating to insolvency and bankruptcy and no bankruptcy
petition has been filed or presented against Reliablecom and no order has been
made or a resolution passed for the winding-up, dissolution or liquidation of
Reliablecom;




(z)

Labor Matters. Reliablecom is not a party to any collective agreement relating
to the Reliablecom Business with any labor union or other association of
employees and no part of the Reliablecom Business has been certified as a unit
appropriate for collective bargaining or, to the knowledge of Reliablecom, has
made any attempt in that regard and Reliablecom has no reason to believe that
any current employees will leave Reliablecom's employ as a result of this
Merger.








--------------------------------------------------------------------------------

- 20 -













(aa)

Finder's Fees. Reliablecom is not a party to any agreement which provides for
the payment of finder's fees, brokerage fees, commissions or other fees or
amounts which are or may become payable to any third party in connection with
the execution and delivery of this Agreement and the transactions contemplated
herein;




Execution and Performance of Agreement




(bb)

Authorization and Enforceability. The execution and delivery of this Agreement,
and the completion of the transactions contemplated hereby, have been duly and
validly authorized by all necessary corporate action on the part of Reliablecom;




(cc)

No Violation or Breach. The execution and performance of this Agreement will not




(i)

violate the charter documents of Reliablecom or result in any breach of, or
default under, any loan agreement, mortgage, deed of trust, or any other
agreement to which Reliablecom is a party,




(ii)

give any person any right to terminate or cancel any agreement including,
without limitation, Reliablecom Material Contracts, or any right or rights
enjoyed by Reliablecom,




(iii)

result in any alteration of Reliablecom's obligations under any agreement to
which Reliablecom is a party including, without limitation, the Reliablecom
Material Contracts,




(iv)

result in the creation or imposition of any lien, encumbrance or restriction of
any nature whatsoever in favor of a third party upon or against the Reliablecom
Assets,




(v)

result in the imposition of any tax liability to Reliablecom relating to
Reliablecom Assets or the Reliablecom Shares, or




(vi)

violate any court order or decree to which either Reliablecom is subject;




Reliablecom Assets - Ownership and Condition




(dd)

Business Assets. The Reliablecom Assets comprise all of the property and assets
of the Reliablecom Business, and neither the Reliablecom Shareholder nor any
other person, firm or corporation owns any assets used by Reliablecom in
operating the Reliablecom Business, whether under a lease, rental agreement or
other arrangement, other than as disclosed in Schedules “O” or “R” hereto;




(ee)

Title. Reliablecom is the legal and beneficial owner of the Reliablecom Assets,
free and clear of all mortgages, liens, charges, pledges, security interests,
encumbrances or other claims whatsoever, save and except as disclosed in
Schedules “O” or “R” hereto;




(ff)

No Option. No person, firm or corporation has any agreement or option or a right
capable of becoming an agreement for the purchase of any of the Reliablecom
Assets;








--------------------------------------------------------------------------------

- 21 -













(gg)

Reliablecom Insurance Policies. Reliablecom maintains the public liability
insurance and insurance against loss or damage to the Reliablecom Assets and the
Reliablecom Business as described in Schedule “P” hereto;




(hh)

Reliablecom Material Contracts. The Reliablecom Material Contracts listed in
Schedule “R” constitute all of the material contracts of Reliablecom;




(ii)

No Default. There has not been any default in any material obligation of
Reliablecom or any other party to be performed under any of Reliablecom Material
Contracts, each of which is in good standing and in full force and effect and
unamended (except as disclosed in Schedule “R”), and Reliablecom is not aware of
any default in the obligations of any other party to any of the Reliablecom
Material Contracts;




(jj)

No Compensation on Termination. There are no agreements, commitments or
understandings relating to severance pay or separation allowances on termination
of employment of any employee of Reliablecom.  Reliablecom is not obliged to pay
benefits or share profits with any employee after termination of employment
except as required by law;




Reliablecom Assets - Reliablecom Equipment




(kk)

Reliablecom Equipment. The Reliablecom Equipment has been maintained in a manner
consistent with that of a reasonably prudent owner and such equipment is in good
working condition;




Reliablecom Assets - Reliablecom Goodwill and Other Assets




(ll)

Reliablecom Goodwill. Reliablecom carries on the Reliablecom Business only under
the name "Reliablecom Incorporated" and variations thereof and under no other
business or trade names. Reliablecom does not have any knowledge of any
infringement by Reliablecom of any patent, trademark, copyright or trade secret;




The Business of Reliablecom




(mm)

Maintenance of Business. Since the date of the Reliablecom Financial Statements,
the Reliablecom Business has been carried on in the ordinary course and
Reliablecom has not entered into any material agreement or commitment except in
the ordinary course; and




(nn)

Subsidiaries. Reliablecom does not own any subsidiaries and does not otherwise
own, directly or indirectly, any shares or interest in any other corporation,
partnership, joint venture or firm and Reliablecom does not own any subsidiary
and does not otherwise own, directly or indirectly, any shares or interest in
any other corporation, partnership, joint venture or firm.




Non-Merger and Survival




5.2

The representations and warranties of the Reliablecom Shareholder contained
herein will be true at and as of Closing in all material respects as though such
representations and warranties were made as of such time.  Notwithstanding the
completion of the transactions contemplated hereby, the waiver of any condition
contained herein (unless such waiver expressly releases a party from any such
representation or warranty) or any investigation made by CTT, the
representations and warranties of the Reliablecom Shareholder shall survive the
Closing.








--------------------------------------------------------------------------------

- 22 -













Indemnity




5.3

The Reliablecom Shareholder agrees to indemnify and save harmless CTT from and
against any and all claims, demands, actions, suits, proceedings, assessments,
judgments, damages, costs, losses and expenses, including any payment made in
good faith in settlement of any claim (subject to the right of the Reliablecom
Shareholder to defend any such claim), resulting from the breach by any of them
of any representation or warranty of such party made under this Agreement or
from any misrepresentation in or omission from any certificate or other
instrument furnished or to be furnished by the Reliablecom Shareholder to CTT
hereunder.







ARTICLE 6

COVENANTS OF RELIABLECOM AND

THE RELIABLECOM SHAREHOLDER




Covenants




6.1

Reliablecom and the Reliablecom Shareholder covenant and agree with CTT that
they will:




(a)

Conduct of Business. Until the Closing, conduct the Reliablecom Business
diligently and in the ordinary course consistent with the manner in which the
Reliablecom Business generally has been operated up to the date of execution of
this Agreement;




(b)

Preservation of Business.  Until the Closing, use their best efforts to preserve
the Reliablecom Business and the Reliablecom Assets and, without limitation,
preserve for CTT Reliablecom’s relationships with their suppliers, customers and
others having business relations with them;




(c)

Access. Until the Closing, give CTT and its representatives full access to all
of the properties, books, contracts, commitments and records of Reliablecom
relating to Reliablecom, the Reliablecom Business and the Reliablecom Assets,
and furnish to CTT and its representatives all such information as they may
reasonably request;




(d)

Procure Consents. Until the Closing, take all reasonable steps required to
obtain, prior to Closing, any and all third party consents required to permit
the Merger and to preserve and maintain the Reliablecom Assets, including the
Reliablecom Material Contracts, notwithstanding the change in control of
Reliablecom arising from the Merger;




(e)

Reporting and Internal Controls. From and after the Effective Time, the
Reliablecom Shareholder shall forthwith take all required actions to implement
internal controls on the business of the Surviving Company to ensure that the
Surviving Company and CTT comply with Section 13(b)(2) of the Securities and
Exchange Act of 1934;




(f)

Audited Financial Statements.  Immediately upon execution of this Agreement,
cause to be prepared audited financial statements of Reliablecom in compliance
with the requirements of Regulation SB as promulgated by the Securities and
Exchange Commission, such audited financial statements to be provided no later
than the Closing Date;








--------------------------------------------------------------------------------

- 23 -













(l)

Employment Agreement.  On or prior to Closing, take such steps as are required
to have Sajid Kapedia enter into an employment agreement with CTT as may be
acceptable to both parties; and




(m)

Standstill Agreement.  On or prior to the Closing, the Reliablecom Shareholder
shall enter into the Standstill Agreement in the form attached as Schedule V.







Authorization




6.2

Reliablecom hereby agrees to authorize and direct any and all federal, state,
municipal, foreign and international governments and regulatory authorities
having jurisdiction respecting Reliablecom to release any and all information in
their possession respecting Reliablecom to CTT.  Reliablecom shall promptly
execute and deliver to CTT any and all consents to the release of information
and specific authorizations which CTT reasonably require to gain access to any
and all such information.




Survival




6.3

The covenants set forth in this Article shall survive the Closing for the
benefit of CTT.







ARTICLE 7

CONDITIONS PRECEDENT




Conditions Precedent in favor of CTT




7.1

CTT’s obligations to carry out the transactions contemplated hereby are subject
to the fulfillment of each of the following conditions precedent on or before
the Closing:




(a)

all documents or copies of documents required to be executed and delivered to
CTT hereunder will have been so executed and delivered;




(b)

all of the terms, covenants and conditions of this Agreement to be complied with
or performed by Reliablecom or the Reliablecom Shareholder at or prior to the
Closing will have been complied with or performed;




(c)

CTT shall have completed its review and inspection of the books and records of
Reliablecom and shall be satisfied with same in all material respects;




(d)

title to the Reliablecom Shares held by the Reliablecom Shareholder and to the
Reliablecom Assets will be free and clear of all mortgages, liens, charges,
pledges, security interests, encumbrances or other claims whatsoever, save and
except as disclosed herein;




(e)

the Certificate of Merger shall be executed by Reliablecom in form acceptable
for filing with the Delaware Secretary of State;




(f)

subject to Article 8 hereof, there will not have occurred




(i)

any material adverse change in the financial position or condition of
Reliablecom, its liabilities or the Reliablecom Assets or any damage, loss or
other change in circumstances materially and adversely affecting the Reliablecom
Business or the Reliablecom Assets or Reliablecom's right to carry on the
Reliablecom Business, other than changes in the ordinary course of business,
none of which has been materially adverse, or





--------------------------------------------------------------------------------

- 24 -
















(ii)

any damage, destruction, loss or other event, including changes to any laws or
statutes applicable to Reliablecom or the Reliablecom Business (whether or not
covered by insurance) materially and adversely affecting Reliablecom, the
Reliablecom Business or the Reliablecom Assets;







(g)

the transactions contemplated hereby shall have been approved by all other
regulatory authorities having jurisdiction over the subject matter hereof, if
any; and




(h)

An aggregate of $6,500,000 of CTT Common Shares shall have been sold in a
private placement offering for a minimum of $2.00 per share.




Waiver by CTT




7.2

The conditions precedent set out in the preceding section are inserted for the
exclusive benefit of CTT and any such condition may be waived in whole or in
part by CTT at or prior to Closing by delivering to Reliablecom a written waiver
to that effect signed by CTT. In the event that the conditions precedent set out
in the preceding section are not satisfied on or before the Closing, CTT shall
be released from all obligations under this Agreement.




Conditions Precedent in Favor of Reliablecom and the Reliablecom Shareholder




7.3

The obligation of Reliablecom and the Reliablecom Shareholder to carry out the
transactions contemplated hereby is subject to the fulfillment of each of the
following conditions precedent on or before the Closing:




(a)

all documents or copies of documents required to be executed and delivered to
Reliablecom hereunder will have been so executed and delivered;




(b)

all of the terms, covenants and conditions of this Agreement to be complied with
or performed by CTT at or prior to the Closing will have been complied with or
performed;




(c)

Reliablecom shall have completed its review and inspection of the books and
records of CTT and its subsidiaries and shall be satisfied with same in all
material respects;




(d)

CTT will have delivered the Acquisition Shares to be issued pursuant to the
terms of the Merger to Reliablecom at the Closing and the Acquisition Shares
will be registered on the books of CTT in the name of the holder of Reliablecom
Shares at the Effective Time;




(e)

title to the Acquisition Shares will be free and clear of all mortgages, liens,
charges, pledges, security interests, encumbrances or other claims whatsoever;




(f)

the Certificate of Merger shall be executed by the Acquirer in form acceptable
for filing with the Delaware Secretary of State;




(g)

subject to Article 8 hereof, there will not have occurred








--------------------------------------------------------------------------------

- 25 -













(i)

any material adverse change in the financial position or condition of CTT, its
subsidiaries, their liabilities or the CTT Assets or any damage, loss or other
change in circumstances materially and adversely affecting CTT, the CTT Business
or the CTT Assets or CTT’ right to carry on the CTT Business, other than changes
in the ordinary course of business, none of which has been materially adverse,
or




(ii)

any damage, destruction, loss or other event, including changes to any laws or
statutes applicable to CTT or the CTT Business (whether or not covered by
insurance) materially and adversely affecting CTT, its subsidiaries, the CTT
Business or the CTT Assets;




(h)

CTT’s issued and outstanding common share capital shall be reduced to 3,017,101
CTT Common Shares, by the return to treasury of an aggregate of 8,000,000
(pre-dividend) CTT Common Shares and CTT shall have received a release in form
satisfactory to Reliablecom from the persons returning such shares in that
regard;




(i)

the 14f-1 shall have been filed by CTT with the SEC;




(j)

the name of CTT shall have been changed to “SK3 Group Inc.” or such similar name
as may be acceptable to the board of directors of Reliablecom;




(k)

The two-for-one stock dividend shall have been effectuated;




(l)

the transactions contemplated hereby shall have been approved by all other
regulatory authorities having jurisdiction over the subject matter hereof, if
any; and




(m)

An aggregate of $6,500,000 of CTT Common Shares shall have been sold in a
private placement offering.










Waiver by Reliablecom and the Reliablecom Shareholder




7.4

The conditions precedent set out in the preceding section are inserted for the
exclusive benefit of Reliablecom and the Reliablecom Shareholder and any such
condition may be waived in whole or in part by Reliablecom or the Reliablecom
Shareholder at or prior to the Closing by delivering to CTT a written waiver to
that effect signed by Reliablecom and the Reliablecom Shareholder. In the event
that the conditions precedent set out in the preceding section are not satisfied
on or before the Closing Reliablecom and the Reliablecom Shareholder shall be
released from all obligations under this Agreement.




Nature of Conditions Precedent




7.5

The conditions precedent set forth in this Article are conditions of completion
of the transactions contemplated by this Agreement and are not conditions
precedent to the existence of a binding agreement. Each party acknowledges
receipt of the sum of $1.00 and other good and valuable consideration as
separate and distinct consideration for agreeing to the conditions of precedent
in favor of the other party or parties set forth in this Article.




Termination




7.6

Notwithstanding any provision herein to the contrary, if the Closing does not
occur on or before June 30, 2007, this Agreement will be at an end and will have
no further force or effect, unless otherwise agreed upon by the parties in
writing.








--------------------------------------------------------------------------------

- 26 -













Confidentiality




7.7

Notwithstanding any provision herein to the contrary, the parties hereto agree
that the existence and terms of this Agreement are confidential and that if this
Agreement is terminated pursuant to the preceding section the parties agree to
return to one another any and all financial, technical and business documents
delivered to the other party or parties in connection with the negotiation and
execution of this Agreement and shall keep the terms of this Agreement and all
information and documents received from Reliablecom and CTT and the contents
thereof confidential and not utilize nor reveal or release same, provided,
however, that CTT will be required to issue news releases regarding the
execution and consummation of this Agreement and file a Current Report on Form
8-K with the Securities and Exchange Commission respecting the proposed Merger
contemplated hereby together with such other documents as are required to
maintain the currency of CTT’ filings with the Securities and Exchange
Commission.










ARTICLE 8

RISK




Material Change in the Business of Reliablecom




8.1

If any material loss or damage to the Reliablecom Business occurs prior to
Closing and such loss or damage, in CTT's reasonable opinion, cannot be
substantially repaired or replaced within sixty (60) days, CTT shall, within two
(2) days following any such loss or damage, by notice in writing to Reliablecom,
at its option, either:




(a)

terminate this Agreement, in which case no party will be under any further
obligation to any other party; or




(b)

elect to complete the Merger and the other transactions contemplated hereby, in
which case the proceeds and the rights to receive the proceeds of all insurance
covering such loss or damage will, as a condition precedent to CTT' obligations
to carry out the transactions contemplated hereby, be vested in Reliablecom or
otherwise adequately secured to the satisfaction of CTT on or before the Closing
Date.




Material Change in the CTT Business




8.2

If any material loss or damage to the CTT Business occurs prior to Closing and
such loss or damage, in Reliablecom's reasonable opinion, cannot be
substantially repaired or replaced within sixty (60) days, Reliablecom shall,
within two (2) days following any such loss or damage, by notice in writing to
CTT, at its option, either:




(a)

terminate this Agreement, in which case no party will be under any further
obligation to any other party; or




(b)

elect to complete the Merger and the other transactions contemplated hereby, in
which case the proceeds and the rights to receive the proceeds of all insurance
covering such loss or damage will, as a condition precedent to Reliablecom's
obligations to carry out the transactions contemplated hereby, be vested in CTT
or otherwise adequately secured to the satisfaction of Reliablecom on or before
the Closing Date.











--------------------------------------------------------------------------------

- 27 -













ARTICLE 9

CLOSING




Closing




9.1

The Merger and the other transactions contemplated by this Agreement will be
closed at the Place of Closing in accordance with the closing procedure set out
in this Article.




Documents to be Delivered by Reliablecom




9.2

On or before the Closing, Reliablecom and the Reliablecom Shareholder will
deliver or cause to be delivered to CTT:




(a)

the original or certified copies of the charter documents of Reliablecom and all
corporate records documents and instruments of Reliablecom, the corporate seal
of Reliablecom and all books and accounts of Reliablecom;




(b)

all reasonable consents or approvals required to be obtained by Reliablecom for
the purposes of completing the Merger and preserving and maintaining the
interests of Reliablecom under any and all Reliablecom Material Contracts and in
relation to Reliablecom Assets;




(c)

certified copies of such resolutions of the shareholder and director of
Reliablecom as are required to be passed to authorize the execution, delivery
and implementation of this Agreement;




(d)

an acknowledgement from Reliablecom and the Reliablecom Shareholder of the
satisfaction of the conditions precedent set forth in section 7.3 hereof;




(e)

the Certificate of Merger, duly executed by Reliablecom; and




(f)

such other documents as CTT may reasonably require to give effect to the terms
and intention of this Agreement.







Documents to be Delivered by CTT




9.3

On or before the Closing, CTT shall deliver or cause to be delivered to
Reliablecom and the Reliablecom Shareholder:




(a)

share certificates representing the Acquisition Shares duly registered in the
names of the holders of shares of Reliablecom Common Stock;




(b)

certified copies of such resolutions of the directors of CTT as are required to
be passed to authorize the execution, delivery and implementation of this
Agreement, together with the appointment of Sajid Kapedia as a member of the
Board of Directors of CTT;




(c)

a certified copy of a resolution of the directors of CTT dated as of the Closing
Date appointing the nominees of Reliablecom as officers of Reliablecom;




(d)

an undated resolution of the directors of CTT appointing the nominees of the
Reliablecom Shareholder listed below in Article 10 to the board of directors of
CTT;








--------------------------------------------------------------------------------

- 28 -













(e)

a certified copy of the CTT certificate of designation authorizing the Series A
Preferred Stock;




(f)

an acknowledgement from CTT of the satisfaction of the conditions precedent set
forth in section 7.1 hereof;




(g)

documentation evidencing the return to treasury of 20,000,000 CTT Common Shares
and release in form satisfactory to Reliablecom from the persons returning such
shares;




(h)

the Certificate of Merger, duly executed by the Acquirer; and




(i)

such other documents as Reliablecom may reasonably require to give effect to the
terms and intention of this Agreement.







ARTICLE 10

POST-CLOSING MATTERS




Forthwith after the Closing, CTT, Reliablecom and the Reliablecom Shareholder
agree to use all their best efforts to:




(a)

file the Certificate of Merger with Secretary of State of the State of Delaware;




(b)

issue a news release reporting the Closing;







(c)

file a Form 8-K with the Securities and Exchange Commission disclosing the terms
of this Agreement and which includes audited financial statements of Reliablecom
as well as pro forma financial information of Reliablecom and CTT as required by
Regulation SB as promulgated by the Securities and Exchange Commission; and




(d)

file reports on Forms 13D and 3 with the Securities and Exchange Commission
disclosing the acquisition of the Acquisition Shares by the Reliablecom
Shareholder.







ARTICLE 11

GENERAL PROVISIONS




Arbitration




11.1

The parties hereto shall attempt to resolve any dispute, controversy, difference
or claim arising out of or relating to this Agreement by negotiation in good
faith.  If such good negotiation fails to resolve such dispute, controversy,
difference or claim within fifteen (15) days after any party delivers to any
other party a notice of its intent to submit such matter to arbitration, then
any party to such dispute, controversy, difference or claim may submit such
matter to arbitration in the City of New York, New York.




Notice




11.2

Any notice required or permitted to be given by any party will be deemed to be
given when in writing and delivered to the address for notice of the intended
recipient by personal delivery, prepaid single certified or registered mail, or
telecopier.





--------------------------------------------------------------------------------

- 29 -













Any notice delivered by mail shall be deemed to have been received on the fourth
business day after and excluding the date of mailing, except in the event of a
disruption in regular postal service in which event such notice shall be deemed
to be delivered on the actual date of receipt. Any notice delivered personally
or by telecopier shall be deemed to have been received on the actual date of
delivery.




Addresses for Service




11.3

The address for service of notice of each of the parties hereto is as follows:




(a)

CTT or the Acquirer:




CTT International Distributors Inc.

Suite 305 – South Tower

5811 Cooney Road

Richmond, BC V6X 3M1 Canada

Phone:  (604) 733-2600

Telecopier: (___) ___-______







(b)

Reliablecom or the Reliablecom Shareholder




Reliablecom, Inc.

1942 Williamsbridge Road

Bronx, NY 10461

Phone:  (718) 887-9285

Telecopier: (718) 792-5130







Change of Address




11.4

Any party may, by notice to the other parties change its address for notice to
some other address in North America and will so change its address for notice
whenever the existing address or notice ceases to be adequate for delivery by
hand. A post office box may not be used as an address for service.




Further Assurances




11.5

Each of the parties will execute and deliver such further and other documents
and do and perform such further and other acts as any other party may reasonably
require to carry out and give effect to the terms and intention of this
Agreement.




Time of the Essence




11.6

Time is expressly declared to be the essence of this Agreement.




Entire Agreement




11.7

The provisions contained herein constitute the entire agreement among
Reliablecom, the Reliablecom Shareholder, the Acquirer and CTT respecting the
subject matter hereof and supersede all previous communications, representations
and agreements, whether verbal or written, among Reliablecom, the Reliablecom
Shareholder, the Acquirer and CTT with respect to the subject matter hereof.








--------------------------------------------------------------------------------

- 30 -













Enurement




11.8

This Agreement will enure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
permitted assigns.




Assignment




11.9

This Agreement is not assignable without the prior written consent of the
parties hereto.




Counterparts




11.10

This Agreement may be executed in counterparts, each of which when executed by
any party will be deemed to be an original and all of which counterparts will
together constitute one and the same Agreement. Delivery of executed copies of
this Agreement by telecopier will constitute proper delivery, provided that
originally executed counterparts are delivered to the parties within a
reasonable time thereafter.




Applicable Law




11.11

This Agreement is subject to the laws of the State of New York.










[Remainder of page intentionally left blank.]








--------------------------------------------------------------------------------

- 31 -













IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
day and year first above written.




           CTT INTERNATIONAL DISTRIBUTORS INC.







By: /s/ AMIT SANKHALA

Amit Sankhala, President







RELIABLECOM ACQUISITION CORP.







By: /s/ AMIT SANKHALA

Amit Sankhala, President










RELIABLECOM, INC.










By: /s/ SAJID KAPADIA

Sajid Kapadia, President










KAPADIA HOLDINGS, INC.










By: /s/ SAJID KAPADIA

Sajid Kapadia, President












